Case: 18-60865     Document: 00515591488          Page: 1    Date Filed: 10/06/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 6, 2020
                                   No. 18-60865                          Lyle W. Cayce
                                                                              Clerk

   Jose Ernesto Escobar, also known as Jose Escobar, also known as
   Jose Escobar Hernandez,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of the Order of the
                          Board of Immigration Appeals
                              BIA No. A095 030 659


   Before Higginbotham, Jones, and Higginson, Circuit Judges.
   Per Curiam:*
          Petitioner Jose Ernesto Escobar, a native and citizen of El Salvador,
   entered the United States without authorization in 2001. He was ordered
   removed in absentia in 2006 after his temporary protected status (“TPS”)




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-60865         Document: 00515591488              Page: 2       Date Filed: 10/06/2020




                                          No. 18-60865


   expired. 1 He has since filed two unsuccessful motions to reopen his removal
   proceedings. In 2017, an immigration judge denied his second motion to
   reopen, as well as his subsequent motion for reconsideration. The Board of
   Immigration Appeals (“BIA”) dismissed Escobar’s appeal, and he filed this
   petition for review in December 2018. In September 2019, after the parties
   had submitted their briefs, Escobar filed an advisory notifying the Court that
   he had been granted lawful permanent resident status.
           If, during the pendency of litigation, the complaining party receives
   the relief he originally sought to obtain in court, the action becomes moot and
   must be dismissed for lack of subject-matter jurisdiction. 2 In this case,
   Escobar has received even more relief than he requested: His lawful
   permanent resident status is a greater benefit than the TPS he sought to
   obtain through reopening.
           Nevertheless, Escobar asserts that his case falls within the limited
   exception to mootness for claims that are “capable of repetition yet evading
   review.” 3 “The capable-of-repetition doctrine applies only in exceptional
   situations where the following two circumstances are simultaneously



           1
             Temporary protected status is available to certain foreign nationals present in the
   United States whose home country is designated by the Secretary of Homeland Security as
   unsafe due to conflict, disaster, or other “extraordinary and temporary conditions . . . that
   prevent . . . nationals of the state from returning to the state in safety . . . .” 8 U.S.C.
   § 1254a(b)(1)(C). A country’s nationals are eligible for TPS only as long as that country’s
   official designation lasts. Id. § 1254a(b)(2)(B). In addition, each individual TPS recipient
   must re-register periodically. In this case, Escobar received TPS in 2001 and renewed his
   TPS in 2003. However, his next renewal application was denied, leaving him without legal
   status.
           2
           See Envt’l Conservation Org. v. City of Dallas, 529 F.3d 519, 531 (5th Cir. 2008);
   Am. Med. Ass’n v. Bowen, 857 F.2d 267, 270 (5th Cir. 1988).
           3
            See Bayou Liberty Ass’n, Inc. v. U.S. Army Corps of Eng’rs, 217 F.3d 393, 398 (5th
   Cir. 2000).




                                                2
Case: 18-60865             Document: 00515591488              Page: 3         Date Filed: 10/06/2020




                                              No. 18-60865


   present: (1) the challenged action is in its duration too short to be fully
   litigated prior to cessation or expiration, and (2) there is a reasonable
   expectation that the same complaining party will be subject to the same action
   again.” 4
             Escobar, who bears the burden of proof, 5 does not address the first
   prong of the exception. As to the second, he offers no evidence for the
   contention that he could “be subjected to the same, or substantially similar
   treatment by the [BIA] in the future.” It is hard to imagine how he could be,
   given that he now has permanent legal status. Instead, he speculates that a
   hypothetical “noncitizen similarly situated” might in the future be subjected
   to the same alleged errors by the BIA. However, the capable-of-repetition
   doctrine only applies where “the same legal issue . . . is likely to recur in
   future controversies between the same parties.” 6 We “cannot adjudicate the
   rights of [those] who are not parties before” us. 7
             In sum, Escobar’s receipt of lawful permanent resident status
   rendered the relief he sought from the BIA redundant and mooted his appeal.
   We therefore dismiss Escobar’s petition for review for lack of subject-matter
   jurisdiction.




             4
Id. (internal quotation marks and alterations omitted) (quoting Spencer v. Kemna,
   523 U.S. 1, 17 (1998)).
             5
                 See Lopez v. City of Houston, 617 F.3d 336, 340 (5th Cir. 2010).
             6
                 Kingdomware Techs., Inc. v. United States, 136 S. Ct. 1969, 1976 (2016) (emphasis
   added).
             7
                 Tardan v. Cal. Oil Co., 323 F.2d 717, 722 (5th Cir. 1963).




                                                     3